Ryan, C. J.
Tbe demurrer was properly sustained. Tbe complaint is industriously bad. It pleads tbe appellant’s paper title, always unnecessary and generally improper under tbe statute; and after all fails to plead the estate claimed, which tbe statute expressly requires. La Dow v. Arnold, 14 Wis., 458. Tbe complaint should have followed the statute. Platto v. Jante, 35 Wis., 629.
It pleads evidence, not right. Pleading evidence of tbe right claimed might be regarded as surplusage, and would. *573not vitiate tbe complaint. Lawe v. Hyde, 39 Wis., 345. But failure to plead tbe right itself is fatal.
By the Oott/rt. — -Tbe order of tbe court below is affirmed.